Citation Nr: 0905916	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-12 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for VA Death Pension purposes.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William T. Snyder


INTRODUCTION

The veteran served on active duty from June 1954 to May 1959.  
He died in February 2005, and the appellant seeks recognition 
as his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2006 determination of the Regional Office (RO) of 
the Department of Veterans Affairs (VA) in San Juan, Puerto 
Rico, that the appellant did not meet the legal requirements 
for basic eligibility as a surviving spouse of the veteran.

The appellant appeared at a local hearing in August 2007 
before an RO Decision Review Officer.  A transcript of the 
hearing testimony is associated with the claims file.


FINDINGS OF FACT

1.  The appellant and veteran cohabitated together for 
approximately 16 years in the Commonwealth of Puerto Rico 
until the veteran's death in February 2005 without benefit of 
a legal ceremony as required by the law of Puerto Rico.

2.  The preponderance of the probative evidence shows the 
appellant was not without knowledge of the legal impediment 
to a lawful marriage to the veteran.



CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse via a deemed-valid marriage are 
not met.  38 U.S.C.A. §§ 101, 103, 5103, 5103A, 5107 (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.1, 3.50-3.54, 3.159(b), 
3.205 (2008); VAOPGCPREC 58-91 (June 17, 1991), 56 Fed. Reg. 
50,151 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the appellant 
in June 2005 of the information and evidence needed to 
substantiate and complete a claim for the benefit sought, and 
followed up on that notice in October 2005.

VA has also fulfilled its duty to assist the appellant in 
obtaining identified and available evidence needed to 
substantiate a claim.  Further, following the appellant's 
local hearing, the claim was readjudicated on a de novo 
basis, as shown in the supplemental statement of the case.  
She was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.

The Board has reviewed all the evidence in the claims files.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

An individual is the veteran's surviving spouse if she 
entered into a marriage with him that is considered valid 
under the laws of the jurisdiction in which they reside at 
the time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  The 
individual must also have been the lawful spouse of the 
veteran at the time of his death.  Additionally, she must 
have lived with the veteran continuously from the date of 
marriage to the date of the veteran's death, unless the 
separation was due to the misconduct of, or procured by, the 
veteran, without the fault of the spouse.  To qualify as 
surviving spouse, an appellant must not have remarried, or 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. §§ 101(3), 101(31); 38 C.F.R. §§ 
3.1(j), 3.50.

With respect to the requirement for continuous cohabitation, 
the statement of the putative surviving spouse as to the 
reason for the separation will be accepted in the absence of 
contradictory information.  38 C.F.R. § 3.53(b).

Where an attempted marriage of an appellant to the veteran 
was invalid by reason of a legal impediment, the marriage 
will nevertheless be deemed valid if the following 
requirements are met: (a) The marriage occurred one year or 
more before the veteran died, or existed for any period of 
time if a child was born of the purported marriage or prior 
to such marriage; (b) the claimant entered in the marriage 
without knowledge of the impediment; (c) the claimant 
cohabited with the veteran continuously from the date of 
marriage until his death; and (d) no claim has been filed by 
a legal surviving spouse has been found entitled to 
gratuitous death benefits, other than accrued monthly 
benefits covering a period prior to the veteran's death.  38 
U.S.C.A. § 103; 38 C.F.R. § 3.52.

In 1991, the VA General Counsel issued a precedential opinion 
finding that the requirement of a marriage ceremony by a 
jurisdiction which does not recognize Common Law marriage 
constituted a legal impediment to a purported marriage for 
purpose of establishing a deemed-valid marriage under 38 
U.S.C.A. § 103(a).  This opinion noted that it had been the 
long-standing interpretation by VA that lack of recognition 
of Common Law marriage by a jurisdiction constituted a legal 
impediment within the meaning of 38 U.S.C.A. § 103(a).  
Section 103(a) encompassed more than merely cases of prior, 
undissolved marriages, existing as a legal impediment.  A 
lack of knowledge of a law prohibiting particular marriages 
(including Common Law marriages), is apparently within the 
scope of 38 U.S.C.A. § 103(a).  The lack of a ceremonial 
marriage in a jurisdiction which requires one for a valid 
marriage is a legal impediment which, if unknown to the 
claimant, can create the type of hardship § 103(a) was 
intended to alleviate.  The factual issue presented in each 
case of whether the claimant was actually without knowledge 
of the legal impediment is a determination for VA 
adjudication personnel.  VAOPGCPREC 58-91.

Analysis

VA General Counsel precedential opinions are binding on the 
Board.  See 38 U.S.C.A. § 7104.  Thus, the salient issue of 
this appeal is whether the legal impediment to a lawful 
marriage to the veteran was unknown by the appellant.  The 
Boards finds she in fact knew the legal impediment.

Appellant and the veteran commenced cohabiting together in 
1990.  The veteran was married at least three times and 
divorced twice.  The claims file contains a Certificate of 
Marriage to PRM, dated February 1957, and a birth certificate 
of one child born to them in Kaiserslautern, Germany, in 
February 1958.  VA received those documents in June 1959.  
The appellant noted at an August 2007 hearing that PRM was 
the mother of the veteran's children.  The veteran divorced 
PRM prior to his second marriage, and she was deceased.  
Transcript, p. 3.  There is no documentation as to how that 
marriage terminated, however, as the veteran's applications 
for VA benefits do not even note this marriage.

While the appellant asserts she was unaware of the legal 
impediment to a valid marriage, the Board finds the totality 
of her statements of record, as well as her actions, to not 
be credible.  The veteran married GET in Detroit, Michigan in 
December 1974.  According to the appellant, GET was deported, 
supposedly because it was discovered she was married to 
another person, and it was not until she was located several 
years later that the veteran obtained a divorce.  A 
Certificate of Divorce notes the dissolution of that marriage 
in February 1997.  Thus, appellant and the veteran were 
living together for some seven years with full knowledge he 
was married to another woman.  The veteran noted on a 1996 VA 
application that he divorced GET in 1975.

The appellant noted on the July 2005 Deemed-Valid Marriage 
Questionnaire that she and the veteran were never legally 
married to each other.  She did not answer questions 7 
through 9, which addressed the fact Puerto Rico does not 
recognize Common Law marriages and whether she was unaware of 
that fact.  An October 2005 RO letter informed her that if 
she did not answer those questions her claim would be denied.  
In a December 2005 statement she denied knowing that they 
needed a legal ceremony to be lawfully married.  She further 
stated that she did not know of any legal impediment, and was 
not aware Puerto Rico did not recognize Common Law marriages.  
She also noted that she knew some states recognized them.

In a statement that accompanied her initial submission of the 
Questionnaire, however, the appellant noted the veteran's 
divorce from GET in February 1997, and that she "and my 
common law marriage husband" tried to locate her, but they 
were unsuccessful.  

She again answered questions 7 through 9 in a December 2006 
statement noting her understanding that living together for 
several years made she and the veteran eligible for rights as 
if married, and that she and the veteran shared all aspects 
of their lives as any married couple.  Her answer to question 
8 noted that after the veteran divorced GET he was too ill to 
celebrate a marriage.  Then as to question 9, she initially 
denied knowledge that Puerto Rico did not recognize Common 
Law marriages, but then added the legal impediment to 
marriage was known but every possible effort was attempted to 
find the person Immigration had deported.  Those efforts-she 
noted, were unsuccessful.

The Board finds that the appellant's responses clearly imply 
she and the veteran knew they could not enter into a lawful 
marriage without a ceremony.  Otherwise, why would they have 
deemed the efforts to locate and divorce GET necessary?  This 
facet is reinforced by her hearing testimony.  At the hearing 
the appellant noted she and the veteran did not get married 
because they could not get the necessary paperwork to show he 
was no longer married to GET.  Transcript p. 2.  Then she 
went on a missionary trip to Honduras where she discovered 
GET had a different name.  Still, the appellant was able to 
obtain sufficient paperwork to enable the veteran to obtain a 
divorce by edict in Puerto Rico in 1997.  Id.  When asked why 
they never married after obtaining the divorce, she noted 
they were sure that, after 10 years of living together, she 
had all the rights of marriage because she was taking care of 
the veteran.  Id., at 2-3.  She also noted they always held 
themselves out as husband and wife to the extent that no one 
knew they were not married, and the veteran told her it was 
not necessary to marry because they had been together so 
long.  Id.  Nonetheless, she also noted that they received a 
"Pardon" from the local Catholic church because they had 
not engaged in sexual relations during their years of 
cohabitation.  Transcript, p. 6.  Her perceived necessity for 
a church pardon indicates knowledge that her union with the 
veteran had an impediment.

As noted earlier, the Board notes that, while the appellant 
asserts she was not aware she and the veteran needed to have 
a legal ceremony for a valid marriage, her actions indicate 
otherwise.  The fact that she expended considerable effort to 
aid the veteran in obtaining a divorce from GET carries much 
more weight that her denials to the contrary.  The Board 
sympathizes with the appellant but is constrained by 
applicable law.  The preponderance of the evidence shows the 
appellant's "marriage" to the veteran is not deemed valid, 
as she was aware of the legal impediment to it.  38 C.F.R. 
§ 3.52.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for VA Death Pension purposes is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


